Citation Nr: 1527635	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-00 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for hammer toes of the left foot. 

3.  Entitlement to service connection for hammer toes of the right foot.

4.  Entitlement to service connection for high blood pressure.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

7.  Entitlement to service connection for acquired bilateral flat foot.

8.  Entitlement to service connection for sleep apnea. 
9.  Entitlement to service connection for rheumatoid arthritis.

10.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include depression.

11.  Entitlement to service connection for a hearing loss disability. 


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to December 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for hammer toes of the left foot,  hammer toes of the right foot, high blood pressure, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, acquired bilateral flat foot, sleep apnea, rheumatoid arthritis, PTSD to include depression, and a hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  When a veteran is exposed to an herbicide agent during active military, naval, 
or air service, certain diseases, including diabetes mellitus, type II, shall be service- connected.

2.  May 2011 VA treatment records show the Veteran has a current diagnosis for diabetes mellitus, type II.

3.  The Veteran's military personnel records indicate that he served in Thailand from May 1965 to May 1966.

4.  In April 2010, the Veteran submitted a statement that he had a layover in Vietnam while en route to Thailand on a commercial flight.  In May 2010, B. G. submitted a statement corroborating the Veteran's contention that he had a layover in Vietnam while traveling to Thailand.

5.  In September 2010, the Defense Personnel Records Information Retrieval System responded to the RO's inquiry and indicated that it did not have information regarding commercial flights.

6.  By extending the benefit of the doubt, the Board concedes the Veteran had a layover in Vietnam and is therefore presumed to have been exposed to herbicides. 

7.  In resolving all reasonable doubt in the Veteran's favor, his diabetes mellitus, type II, was incurred during his active military service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

ORDER

Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides, is granted.


REMAND

In July 2014, the RO issued a rating decision that denied the issues of entitlement to service connection for hammer toes of the left foot,  hammer toes of the right foot, high blood pressure, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, acquired bilateral flat foot, sleep apnea, rheumatoid arthritis, PTSD to include depression, and a hearing loss disability.  In October 2014, the Veteran submitted a notice of disagreement regarding the issues the RO had denied.  No Statement of the Case (SOC) has been issued regarding these claims; accordingly, an SOC must be sent to the Veteran on these issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should take all indicated action in order to furnish the Veteran and his attorney an SOC concerning his claims for entitlement to service connection for hammer toes of the left foot,  hammer toes of the right foot, high blood pressure, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, acquired bilateral flat foot, sleep apnea, rheumatoid arthritis, PTSD to include depression, and a hearing loss disability.  

The Veteran should be advised that he still needs to file a timely Substantive Appeal in response to the SOC to perfect an appeal concerning these claims to the Board.  38 C.F.R. §§ 20.200, 20.302(b).  The Veteran also should be advised of the time limit for perfecting the appeal.  Only if he perfects an appeal of these additional claims should they be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


